J-A27042-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JAWDAT A. NIKOULA AND ANTOINETTE          :      IN THE SUPERIOR COURT OF
N. NIKOULA, Husband and Wife,             :            PENNSYLVANIA
                                          :
                    Appellants            :
                                          :
           v.                             :
                                          :
SCOTT S. VALERIO,                         :
                                          :
                    Appellee              :           No. 243 WDA 2014

           Appeal from the Judgment entered on March 13, 2014
          in the Court of Common Pleas of Westmoreland County,
                        Civil Division, No. 75 of 2011

BEFORE: FORD ELLIOTT, P.J.E., OLSON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED OCTOBER 31, 2014

      Jawdat A. Nikoula and Antoinette N. Nikoula (collectively referred to as

“the Nikoulas”) appeal from the Judgment declaring Scott S. Valerio’s

(“Valerio”) ownership in fee simple absolute to disputed property, after a

finding that Valerio had established all elements of adverse possession. We

affirm.

      The trial court set forth the relevant factual and procedural history,

which we adopt for the purpose of this appeal.      See Trial Court Opinion,

10/28/13, at 1-5.

      On October 28, 2013, the trial court entered an Order stating that

Valerio had established the elements of adverse possession. The Nikoulas

filed Exceptions and a Motion for Post-Trial Relief, both of which the trial
J-A27042-14

court denied. Subsequently, Judgment was entered in favor of Valerio. The

Nikoulas then filed a timely Notice of Appeal.

      On appeal, the Nikoulas ask us to consider “[w]hether the lower court

erroneously concluded that [Valerio has] proven, by clear and convincing

evidence, [his] affirmative defenses in this matter, by proving all elements

of adverse possession as to the disputed property.” Brief for Appellants at 3

(internal quotation marks omitted).

             Our appellate role in cases arising from non-jury trial
      verdicts is to determine whether the findings of the trial court
      are supported by competent evidence and whether the trial court
      committed error in any application of the law. The findings of
      the trial judge in a non-jury case must be given the same weight
      and effect on appeal as the verdict of a jury, and the findings will
      not be disturbed on appeal unless predicated upon errors of law
      or unsupported by competent evidence in the record.
      Furthermore, our standard of review demands that we consider
      the evidence in a light most favorable to the verdict winner.

Levitt v. Patrick, 976 A.2d 581, 588-89 (Pa. Super. 2009) (citation

omitted).

      The Nikoulas argue that the trial court erred in holding that Valerio had

proven, by clear and convincing evidence, each element of adverse

possession. Brief for Appellants at 11, 26. The Nikoulas claim that the trial

court erred in finding that Valerio’s possession of the disputed land was

hostile, based on Valerio’s belief that he owned the property. Id. at 12-15.

The Nikoulas also contend that the trial court erred in finding that Valerio

had established the “actual possession” element of adverse possession




                                  -2-
J-A27042-14

because the disputed property should be classified as a “woodland,” thus

requiring a stricter standard to prove actual possession. Id. at 15-20.

      Additionally, the Nikoulas argue that the trial court erred in finding

that Valerio had established that his possession of the disputed property was

open, visible and notorious because, due to the terrain on the Nikoulas’

property, a reasonable inspection of the property would not have placed

them on notice of Valerio’s use. Id. at 20-25. The Nikoulas also claim that

the trial court erred in finding that Valerio had established the “continuous

use” element of adverse possession because generic maintenance of the

disputed area was insufficient to prove continuous use, and because the trial

court did not analyze on what date the pet burials began to encroach on the

Nikoulas’ property. Id. at 25-26.

      The trial court set forth the relevant law, as well as its analysis,

regarding each element of an adverse possession claim, and concluded that

Valerio had established adverse possession of the property. See Trial Court

Opinion, 10/28/13, at 5-15. We agree with the sound reasoning of the trial

court, and adopt its analysis for the purpose of this appeal. See id.

      As an addendum, we note that the Nikoulas rely on this Court’s




                                 -3-
J-A27042-14

decision in Flannery v. Stump, 786 A.2d 255 (Pa. Super. 2001),1 to assert

that Valerio could not prove by clear and convincing evidence that his

possession of the disputed parcel was hostile, because Valerio believed that

he owned the land.     Brief for Appellant at 13-15.    However, the Nikoulas

misunderstand this Court’s reasoning in Flannery, which specifically stated

that

       [e]ven if we were to accept the claim that [the appellee] used
       the parcel under the mistaken belief that it was part of his land,
       [the appellee’s] act in exceeding the boundaries of his purchase
       could only be seen as a permissive encroachment used at the
       sufferance of the true owner.

Flannery, 786 A.2d at 260.

       Thus, while evidence of permissive use of a disputed parcel is sufficient

to disprove the hostility requirement of an adverse possession claim, a

mistaken belief of ownership is not sufficient to prove a lack of hostile intent.

Here, the record demonstrates that Valerio’s use of the disputed parcel was

not permissive. See Trial Court Opinion, 10/28/13, at 13; see also N.T.,

8/14/13, at 54, 62, 77.     Therefore, upon review, we agree with the trial

court’s finding that Valerio’s use of the Nikoulas’ property was hostile. See

Brennan v. Manchester Crossings, Inc., 708 A.2d 815, 818 (Pa. Super.

1998) (stating that “[t]he word hostile, as an element of adverse

1
  In Flannery, the appellee leased and farmed a parcel of land, and, under
the mistaken belief that the disputed parcel was owned by the lessor,
appellee also farmed a rectangular portion of the appellant’s property. See
Flannery, 786 A.2d at 257, 259. This Court concluded that the appellee
had acted without the requisite hostile intent because he farmed the
property believing that he was a subservient tenant. See id. at 259-61.

                                   -4-
J-A27042-14

possession[,] does not mean ill will or hostility, but implies an assertion of

ownership rights adverse to that of the true owner and all others.”)

(quotation marks omitted).

      Judgment affirmed.

      Olson, J., joins majority.

      Ford Elliott, P.J.E., notes dissent.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/31/2014




                                   -5-
                                                                              Circulated 09/26/2014 11:49 AM

                            (                                        (            J- tZ70t/Z-/LI
         IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
                             PENNSYLVANIA
                            CNIL ACTION - LAW



JA WDAT A. NlKOULA, and                                 )
ANTOINETTE N. NlKOULA,                                  )
Husband and wife,                                       )
                                                        )
                                Plaintiffs,             )
                                                        )                               C)
                                                                                                 "-,"
                      vs.                               )   No. 75 of2011         :':6
                                                                                     --
                                                                                                 ':"  '"
                                                                                                 ·-·f -_.,"
                                                        )                         "-"
                                                                                  c.-:; (/)
SCOTT S. VALERIO,                                       )                         - l ......
                                                                                  ~-
                                                                                  ;:::: ?:

                                Defendant,
                                                        )
                                                        )
                                                                                  :.i:>
                                                                                                co        .
                                                        )
                                                        )                                       ;':f'                                                                                  Circulated 09/26/2014 11:49 AM




       The Court heard testimony from the parties and a witness at trial. Defendant, Scott

Valerio, called by plaintiff's counsel, as on cross, testified before the Court. Counsel for plaintiff

then called plaintiff, Iawdat Nikoula to testify at trial. Counsel for defendant called a witness,

defendant's wife, Laura Valerio, to testify at the trial. The parties stipulated to all Exhibits at

trial. The Exhibits included: Plaintiffs Exhibits I through 19 and Defendant's Exhibits A

through I. Further, the parties stipulated that the testimony of Joseph Valerio, Gerard Valerio

and David Valerio would not be presented by counsel for defendant, as it would be cumulative,

and essentially the same as defendant, Scott Valerio's testimony regarding the maintenance and

mowing of the disputed property. The multiple exhibits that were entered into evidence at the

non-jury trial, included, but were not limited to, the deeds to the properties, surveys, overhead

aerial views, burial plot records for the pet cemetery, letters and numerous photos.

       The Court also conducted a view of the subject disputed area of the property on August

14, 2013, with the attorneys of record and the parties.         The Court has also weighed and

considered the infOlmation received via said viewing of the property in issuing the within

Opinion.   After reviewing the testimony and evidence in this matter and for the following

reasons, the Court concludes that defendants have proven, by clear and convincing evidence,

their affinnative defense in this matter, by proving all elements of adverse possession as to the

disputed property.

       This matter involves a dispute between the parties as to the boundary line between their

contiguous properties located in Hempfield Township, Westmoreland County.                   Plaintiffs

acquired their parcel of property (hereinafter, "Nikoula" property) by Deed dated November 9,

1998, as recorded in Deed Book Volume 3635, Page 375, in the Office of the Recorder of Deeds

in Westmoreland County. (See: Plaintiffs Exhibit 13). As per information from the pleadings

in this matter, Plaintiffs acquired this 14.322 acre parcel of property from Plaintifflwife's


                                                  2
                                                                                            Circulated 09/26/2014 11:49 AM
                              /~




                             (

parents, who had previously acquired the property by virtue of a Deed dated January 27, 1956,

and recorded in Deed Book Volume 1575, Page 6, in the Office of the Recorder of Deeds in

Westmoreland County. (See: Plaintiff's Exhibit 13). The Nikoula property was a tract that was

conveyed from a larger property owned by the Kepples in 1956 to the Nikoulas' predecessors in

title. (See: Plaintiffs' Exhibit 13). It is also noted that there was another Deed l in the Nikoula's

chain of title.

        Defendant acquired his parcel of property (hereinafter, referred to as "Valerio" property)

from his parents, David and Betty Lou Valerio, by Deed dated July 1, 1995, in Deed Book

Volume 3352, Page 175, in the Office of the Recorder of Deeds in Westmoreland County. (See:

Defendant's Exhibit E). Defendant's parents, David and Betty Lou Valerio acquired the land

from the Estate of Elizabeth R. Kepple, by Deed dated May 6, 1963, and recorded in Deed Book

Volume 1857, Page 751, in the Office of the Recorder of Deeds in Westmoreland County. (See:

Plaintiffs' Exhibit 11).

        The Valerio property contains 2.068 acres, and was marked as Parcel "A" in the Valerio

Subdivision, prepared by Robert T. Regola, dated May 1995, and recorded in Plan Book Volume

90, Page 2274, in the Office of the Recorder of Deeds in Westmoreland County. (See: Plaintiffs'

Exhibit 10).      The Valerio parcel, contains a pet cemetery business, known as "Pet Haven

Cemetery" that was started in 1969 by David Valerio.                    (See:   Trial Transcript, p.38; and

Defendant's Exhibit A). In 1995, Defendant Scott Valerio acquired the business from his father,

David Valerio. (See: Defendant's Exhibit B).




1 A Deed dated May 25, 1973, conveyed the same tract or parcel (Nikoula property) from Joseph E. Nader and
Joan Nader, his wife, to Joseph E. Nader and Joan Nader, his wife, stating that the purpose of said Deed was to
revert the real estate herein to acreage. (See: Plaintiffs' Exhibit 13). This Deed was dated May 25, 1973 and
recorded in Deed Book Voltune 2127, Page 175, in the Office of the Recorder of Deeds in Westmoreland County.

                                                        3
                                                                                                  Circulated 09/26/2014 11:49 AM

                                                                                      I


         The tracts of land conveyed to Plaintiffs and Defendant were both subdivided from the

same larger tract known as the "Kepple" tract. The Plaintiffs' parcel is the senior tract, having

been sold in 1956; with Defendant's tract being conveyed later, by deed in 1963.                                  (See:

Plaintiffs Exhibits 11 and 12). In 2003, Tri-County Engineering performed a survey using the

deed description for the 1956 conveyance of the Nikoula property from the Kepples to the

Nikoulas' predecessors in title and first noted the discrepancy in the boundary lines, Thereafter,

Plaintiffs sent letters dated August 5, 2003 and November 6, 2003, to Defendant, to alert him to

the issue. (See: Plaintiffs' Exhibits 17, 18 and 19).

         Defendant then hired a surveyor, Richard R. Bourg, Jr., of Regola and Associates, in

November 0[2004, to conduct a boundary retracement survey (See: Plaintiff's Exhibit 15). Mr.

Bourg, in a letter to defendant dated December 13, 2004, confinned that there was a boundary

overlap, or discrepancy, as initially indicated in the survey completed by John Vozel of Tri-

County Engineering. (See: Plaintiffs Exhibits 14, 15 and 16). Mr. Bourg prepared a Deed Plot

dated November 11,2004 as to the discrepancy. (See: Plaintiffs Exhibit 16).

         Based upon the above information, in 2011, Plaintiffs filed this lawsuit as an action with

two Counts, Count I for Ejectment, and Count II for trespass and injunctive relief. At trial,

counsel for the parties agreed that the parties do not dispute the boundary line as set forth in the

survey of Tri-County Engineering, dated January 21, 2010, a copy of which was marked as

Plaintiffs Exhibit 2. Accordingly, plaintiffs have set forth a prima facie case in support of

ejectment and trespass. The defense asserted to both Count I for Ejectment and Count II for

trespass by the defendant is adverse possession of said disputed property. The trial was focused


          Plaintiffs' Count II of the Complaint is for Trespass/Injunctive Relief, wherein Plaintiffs demand that the
Defendant remove the pet cemetery that is on plaintiffs' property; that the defendant be permanently and forever
enjoined and restrained from encroaching upon plaintiffs' property; that the plaintiffs be awarded damages for the
said trespass and for restoration of plaintiffs' property foHowing defendant's removal of the said artificial edifices;
and that defendant shall pay the plaintiffs all sums he received from customers for the pet grave markers placed on
plaintiffs' property.


                                                           4
                                                                                  Circulated 09/26/2014 11:49 AM




on the issue of adverse possession and whether defendant met his burden of proving all elements

therein.

           It has long been the rule of this Commonwealth that one who claims title by adverse

possession must prove that he had actual, continuous, exclusive, visible, notorious, distinct, and

hostile possession of the land for twenty-one years. Conneaut Lake Park v. Klingensmith, 66
A.2d 828 (Pa. 1949). Each of these elements must exist; otherwise, the possession will not

confer title. Piston v. Hughes, 62 A.3d 440, (Pa. Super. 2013). Adverse possession is an

extraordinary doctrine which pennits one to achieve ownership of another's property by

operation of law. Accordingly, the grant of this extraordinary privilege should be based upon

clear evidence. Showalter v. Pantaleo, 9 A.3d 233 (Pa. Super. 2010), citing Edmondson v.

Dolinich, 453 A.2d 611 (Pa. Super. 1982).

           In general, actual possession of land means dominion over the property. Recreation Land

Corp. v. Hartzfeld, 947 A.2d 771 (Pa. Super. 2008), citing Bride v. Robwood Lodge, 713 A.2d
109 (Pa. Super. 1998). The requirements for "actual" possession of a property will necessarily

vary based on the nature of the property. Id. Our case law has developed a rather strict standard

for proving adverse possession of woodland. Id. A person establishes actual possession of a

woodland by 'residence or cultivation of a part of the tract ofland to which the woodland

belongs'." Id., Bride, supra. The issue of whether a parcel of land is "woodland" appears to be a

threshold factual question for the trial court to decide in the first instance. Id. (See also Piston

v. Hughes, 62 A.3d 440,443 (Pa. Super. 2013), quoting, Bride. supra, at lJ2, (stating that

"[w]hat constitutes adverse possession depends, to a large extent, on the character of the

premises.").

           Based upon the foregoing, the Court initially must make a threshold factual determination

as to the character of the subject property, in particular the disputed strip of land at issue.


                                                   5
                                                                                   Circulated 09/26/2014 11:49 AM




Plaintiffs have owned their tract for 15 years, however they have never resided on said property,

as the property contains approximately 14 acres of unimproved and undeveloped land. It should

be noted that the land near the disputed area is unenclosed by any fence or other type of

enclosure or barrier. It is undisputed that there are no structures or any type of residence on said

land. It is clear from the Court's view and the evidence at trial (See: Defendant's Exhibits JI-

J7; and Plaintiffs' Exhibit I), that the majority of the subject 14 acre property contains thick trees

and woods.

          In this case, based upon the evidence at trial, and the Court's first-hand view of the

subject property, the subject property is located along a very busy two-lane highway, with both

commercial businesses and residences along both sides of said highway. This is not a case of

vast forested land where actual possession of the whole is called into question.            As noted,

although it appears that the plaintiffs' larger tract currently contains thick trees and woods, the

disputed tract constitutes only a tiny portion of plaintiff's overall tract and contains no

woodlands. Finally, plaintiff's land did not always contain large trees, similar to any type of

woodland. In fact, the Court notes that Defendant's clear testimony at trial, indicated that in the

1970s, when he was a child growing up on said property, he recalls the neighboring property as

"an overgrown fann pasture with bushes and shrubs." (TT. p. 79). Further, Defendant recalled

riding dirt bikes and ATVs along the property line to get to baseball practice in Carbon. (IT. pp.

78-79).

          Moreover, the disputed subject property, or strip ofland at issue in this case, constitutes a

miniscule portion of plaintiffs' 14+ acre parcel, and measures approximately 27.57 feet in width

at the widest point, according to the Tri-County Engineering LLC, Survey dated January 20,

2010. Most importantly, said disputed strip of land is clearly and unequivocally not woodland-

type property. Therefore, this Court finds that the subject disputed land does not constitute


                                                    6
                                                                                  Circulated 09/26/2014 11:49 AM




woodlands, such that defendant would be subject to more stringent standard, in reference to

proving "actual" possession.

          This case is unique. Even the portion of the tract that contains thick trees and shrubs, is

not a typical 50 to 100 acre tract of woodlands located in a remote, non-populated, hard-to-

access rural region; rather, it is a thick area of trees on land that is adjacent to a busy highway,

with the surrounding area containing many commercial businesses and residences.

                                      ACTUAL POSSESSION

          The evidence at trial showed that defendant's parents, David and Betty Valerio

constructed a house on the original Valerio property in 1963 and moved into said house in

November 1963. (Def Exh. D, at pp. 11-12). Beginning in 1963, David Valerio removed trees

and cut the grass on his property, including within the disputed area. (Def. Exh. D, pp. 12-13).

David Valerio also seeded and landscaped the entire pet cemetery area including the disputed

area from 1969 until he sold it in 1995 to his son, defendant herein. (Def. Exh. D, pp. 18-21).

David Valerio would mow the entire pet cemetery property with his tractor, including the

disputed area, approximately once per week, and his wife, used a push mower to mow in

between the graves. (Def. Exh. D, at pp. 12-13,20). David Valerio also planted shrubs and

placed white concrete benches and patio stones in the disputed area. (Def. Exh. D, at pp. 42-43;

81-82).

          With regard to Defendant Scott Valerio's actual possession of the disputed property, the

Court notes that betw-een 1977 and 2013, defendant continuously mowed the property at the pet

cemetery including within the disputed area (Trial Transcript, pp. 42-43). In 1977, defendant

began mowing said property at the age of 12. He continued to mow the property until he left his

parent's home in approximately 1991. In 1991, defendant moved out afms parents' horne but

continued to cut the grass at the pet cemetery, and in the disputed area. (TT, pp. 31, 42). In


                                                   7
                                                                               Circulated 09/26/2014 11:49 AM

                         (

1995, Defendant purchased the property and the business from his father, David Valerio, and

mowed the property from that time forward. (Def. Exh. B, E).         It has been stipulated that

defendant's older siblings, three brothers, David Valerio, Jr., Gerard Valerio and Joseph Valerio

also maintained and mowed the original Valerio property. (IT. p. 10; Def. Exh. D, at p. 20).

       Defendant also planted shrubs, placed benches, placed pet graves and continuously

restored the surface of the disputed area since 1977, by seeding and remediating the land, due to

traversing the land for burials. (TT. pp. 42-43; 70-72). Defendant's wife, Laura Valerio, also

witnessed defendant, and assisted defendant, beginning in 1986 in planting shrubs in the disputed

area and placing concrete benches there. (IT. pp. 57-58). Defendant and his brothers assisted

their father, David Valerio, in the 1970's in grading the pet cemetery area and in measuring and

laying out cemetery plots that included the disputed area. (TT.       pp. 70-71).    Importantly,

defendant's pet cemetery business has animal graves and some graves have markers within the

disputed area, as set forth in Plaintiffs Exhibits #1,2 and 3. Therefore, equally relevant to the

issue of actual possession, Defendant and Defendants' parents buried pets at the pet cemetery

continuously from 1969 until the present time.

       As noted, all of the aforementioned activities described were done first by David and

Betty Valerio, and later, by their son, defendant, Scott Valerio. Therefore, the actual possession

by defendant Scott Valerio may be "tacked on" to the actual possession by his predecessors, also

his parents, David and Betty Valerio, due to the fact that there is privity between them. The

possession of successive occupants may be tacked, but only where there is privity between them.

Glenn v. Shuey, 595 A.2d 606, at 612, (Pa. Super. 1991), citing Wittig v. Carlacci, 537 A.2d 29

(1988). For our purposes, "privity" refers to a succession of relationship to the same thing,

whether created by deed or other acts or by operation of law. Id. The Wittig court noted: "Each

predecessor must have claimed title to the property in dispute, and in transferring to his


                                                 8
                                                                                           Circulated 09/26/2014 11:49 AM
                              (


successors must have purported to include it." Id. Here, based upon the foregoing, it is clear to

this Court that there was privity between David and Betty Valerio and their son, Scott Valerio,

vis-a.-vis their activities on the disputed property, in particular mowing said land, seeding and

planting shrubs, and burying pets on the land, all of which clearly demonstrated defendants'

actual possession of said disputed property by showing physical ownership and dominion of said

disputed property.

                                   OPEN, VISIBLE AND NOTORIOUS

          The Court will now analyze the element of adverse possession referred to as open, visible

and notorious. To establish adverse possession, possessory acts must be sufficiently visible and

obvious to put a reasonable owner on notice that her property is being occupied by a non-owner

with the intent of claiming possessory rights. Glenn, supra. The record owner is "charged with

seeing what reasonable inspection would disclose."J

          As noted extensively above, in this case, defendant and defendant's parents as

predecessors before him, continuously mowed and maintained the area of the disputed property,

and further, operated a commercial business that year by year, began to grow and spread into the

disputed area, by the expansion of burial plots or graves for pets. This business was open to the

public; and the customers who purchased burial plots and/or the general public were pennitted to

come onto defendant's property at any time to visit the pet graves and place flowers. (IT. pp.

38~39).    In other words, there was unrestricted access to the pet cemetery property, including the

disputed area of land at issue in this case. Based upon the unique facts of this case, the Court

finds that there could not be a situation that was more open and notorious than what occurred in

this case, i.e., the act of burying pets on defendant's property, with highly visible markers,




;
          William B. Stoebuck & Dale A. Whitman, The Law of Property §11.7, at 856 (3d ed. 2000).

                                                        9
                                                                                 Circulated 09/26/2014 11:49 AM




benches and memorials, which over time, naturally gravitated towards the perimeter of

defendant's land, into the disputed property area. (See: Plaintiff's Exh. 3).

       The evidence at trial indicated that even though plaintiffs took ownership of their

property in 1998, they had never been on their property in the area of the disputed property until

the parties viewed the property with the Court on the day of trial, as part of this proceeding. (TI,

pp. 47; 49-50). More    importantly~   plaintiffs presented no evidence to dispute the testimony

of the defendant and his predecessors in title as to any activity that defendant or his

predecessors may have undertaken in the disputed area. (TT, pp. 52-53).

       The Court is not persuaded by plaintiff's argument that they did not have access in any

manner to the subject disputed area of their property, due to the denseness of the trees and the

location of said property. This Court agrees that the property, in particular the disputed area of

the property is in a somewhat unique location; however, as noted previously, the disputed area of

the property was, at all times, from 1969 forward, open to the general public as a cemetery where

people could go and visit their pets. There was nothing preventing plaintiffs from accessing the

disputed area of the property, in particular once they became aware of a discrepancy in the

property line in approximately 2003.        In fact, plaintiffs waited another eight years before

instituting litigation as to the disputed property line. In the meantime, defendant continued his

pet cemetery business. (See: Plaintiff's Exhibits 4, 5, 6, 7, 8, and 9). The fact that plaintiffs

never chose to inspect or view their property during their fifteen years of ownership (prior to

2003) should not be held against defendant and his claim for adverse possession.

        Based upon the foregoing, the Court had detennined that defendant has met the burden of

proving that defendant and defendant's predecessor's use of the land as a pet cemetery and

mowing and other activities were open, visible and notorious in this matter.




                                                  10
                                                                                    Circulated 09/26/2014 11:49 AM




                                          CONTINUOUS

       In order for adverse possession to ripen into title, it is necessary to show that such

possession has been continuous and uninterrupted for the full statutory period. Glenn, supra,

citing Tioga Coal Co. v. Supennarkets General Corp.,               433 A.2d 483 (1981).         In this

Commonwealth, as in most jurisdictions, the statutory period is twenty-one years.              See: 42

Pa.C.S.A. §5530(a)(1). The law does not require that the claimant remain continuously on the

land and perform acts of ownership from day to day.      rd.   A temporary break or interruption, not

of unreasonable duration, does not destroy the continuity of the adverse claimant's possession.

rd. Moreover, the activity on the property need not occur every day for it to be "continuous" for

purposes of adverse possession. Ewing v. Dauphin County Tax Claim Bureau, 375 A.2d 1373

(Pa. Comwlth. 1977).

       From 1963 to present, defendant and/or his parents and siblings regularly cut the grass,

removed trees, and generally maintained the property up to and along a property line that they

believed was the correct property line. The disputed area was a grassy area that was part of a lot

that contained defendant's family's residence until the area was subdivided from the house

property in 1995, pursuant to a plan of subdivision. (See: Plaintiff's Exh. 10). From 1969 to

present, defendant and his family operated a pet cemetery on their property and undertook

improvements and regular maintenance on the property, including the disputed area. Defendant

and his predecessors undertook said activities, uninterrupted, since at least 1963. It was not until

2003 that plaintiffs or any other predecessor in title ever raised any objection.

       In this case, the Court previously discussed the issue of privity and finds that it existed

between defendant's predecessors, his parents and defendant himself. As previously mentioned,

defendant's parents, David and Betty Valerio acquired their Deed in 1963.               The activities

described by David Valerio in his deposition testimony established that he immediately began


                                                  II
                                                                                 Circulated 09/26/2014 11:49 AM




mowing and maintaining the property. When David Valerio's usage of the disputed area of the

property is tacked onto defendant Scott Valerio's usage of the same disputed area of the

property, the Court finds that this easily exceeds the requisite twenty-one year statutory

requirement for establishing adverse possession, whether beginning in 1963 or 1969, at the start

of the pet cemetery business.

                                   DISTINCT AND EXCLUSIVE

          To constitute distinct and exclusive possession for purposes of establishing title to real

property by adverse possession, the claimant's possession need not be absolutely exclusive.

Brennan v. Manchester Crossings, Inc., 708 A.2d 815 (Pa. Super. 1998), citing Reed v.

Wolyniec, 471 A.2d 80 (Pa. Super. 1983).        Rather, it need only be a type of possession which

would characterize an owner's use. Id. For example, in Reed, the appellees, Robert and Audrey

Reed, asserted title by adverse possession to a lot adjacent to their residence. The Reeds had

maintained the lot by cutting the lawn and by planting and maintaining thereon various

shrubbery and flowering plants. In affinning the trial court's detennination that the Reeds had

established title to the lot by adverse possession, Judge Wieand, writing for a unanimous court,

opined:

                 Thus, the exclusive character of appellees' [the Reeds J possession was not
                 destroyed because the other persons occasionally passed unobserved over the lot.
                 It was enough that appellees' possession was to the general exclusion of others
                 and that they remonstrated with persons who attempted, without pennission, to
                 use the land. Reed, at 84.


          In this case, defendant has clearly shown that he and his predecessors regularly and

continuously undertook activity in the disputed area, including grass cutting and reseeding, that

would be typical of someone owning the property, and it was to the general exclusion of others.

Therefore, the Court finds that defendant has established this element of adverse possession by

clear and convincing evidence.

                                                  12
                                                                                  Circulated 09/26/2014 11:49 AM




                                              HOSTILE

          The word "hostile" as an element of adverse possession does not mean ill will or actual

hostility, but simply implies assertion of ownership rights which are adverse to those of the true

owner and all otherS. Brennan v. Manchester Crossings, Inc., 708 A.2d 815 (Pa. Super. 1998),

citing Schlagel v. Lombardi, 486 A.2d 491 (1984). Simply stated, the possession must be "such

as to import a denial of the owner's title." Id.,3 Am.Jnr.2d §50, at 143-144. If all elements of

adverse possession claim, other than hostility, have been established, hostility element is implied.

Id., Schlagel, at 495. (See also: Tioga Coal Co. v. Supermarkets General Corp., 546 A.2d I (Pa.

1988); Palac v. DiSanto, 622 A.2d 378 (Pa. Super. 1993); Myers v. Beam, 713 A.2d 61 (Pa.

1998)).

          Plaintiffs argue that because the defendant mistakenly believed (because of his incorrect

Deed) that the subject property was rightfully his, therefore, defendant's alleged ownership

cannot be hostile. This Court disagrees. Adverse and hostile means that the possessor intends to

take and use the subject property as his or her own to the exclusion of all others. In other words,

the possessor behaves in a manner that demonstrates, as to the general public and all others, "this

property is mine". This is exactly what defendant did. This Court has detennined that it matters

not whether the possessor's attitude is, "I am going to use this property as my own and do not

care that someone else says it is his property", or if the possessor simply mistakenly believes that

it is lawfully his property and therefore treats it as his own.

          The facts of this case are not silent as to the element of hostility. The evidence at trial

indicated that plaintiffs never gave pennission for defendant or his predecessors in title to use the

disputed area. (TT, pp. 54, 62). In fact, defendant never received pennission from anyone to use

the disputed area. (IT, p. 77).




                                                   13
                                                                                   Circulated 09/26/2014 11:49 AM




       The evidence did show that defendant, and his parents, as predecessors in title, were

under the false impression, beginning in 1963, that they owned the disputed area. In fact, the

disputed area, by all accounts, was used by no one other than defendant, his siblings and his

parents before him. The evidence at trial demonstrated, clearly and convincingly, that defendant

and his parents, treated the property in the disputed area as if they owned it, i.e., they mowed the

area continuously on a regular basis, and seeded the land, to remediate it, based upon the

constant grave site burials for pets. In addition, defendant regularly planted shrubs and placed

concrete benches on the property. And, of course, defendant operated his commercial business

or pet cemetery on said property, and buried pets on his property, even in the disputed area itself.

This Court has already indicated how said activities satisfied the open, visible and notorious

element of adverse possession. In other words, the actual physical facts of the possession by

defendant and his predecessors were present in this case continuously from 1963 to the present

time. It is true, however, as indicated previously herein, that in 2003, plaintiff notified defendant

of the discrepancy in the boundary line. Per defendant's testimony, this was the first notification

of any such discrepancy. (TT. p. 34). Based upon the foregoing, the Court finds that the element

of hostility has been established by clear and convincing evidence by defendant in this matter.

        In reviewing the evidence in this case, the Court has reviewed the credibility of the

parties. As the fact finder, the court is entitled to assess the credibility of the parties. Millili v.

Com., Dep't of Transp., 745 A.2d 111, 113 (pa. Cmw1th. 2000). Overall, the court accepts the

testimony of the defendant Scott Valerio, as well as the deposition testimony of David Valerio,

in this matter, as being persuasive in reference to their respective ownership of the property and

their activities in maintaining the property, The testimony of defendant and defendant's wife and

defendant's father was highly detailed as to all of their respective activities on the subject

property since 1963. In prn.ticular, the Court was persuaded by defendant's testimony in his


                                                  14
                                                                                 Circulated 09/26/2014 11:49 AM
                          (                                             (

recollection and memories of living on the property, and maintaining the property as a teenager

and thereafter, in his early adult years. The defendant has essentially spent his entire life on this

property and clearly helped from a very early age in its maintenance and upkeep. Defendant

went on to acquire the property and the family business, making it his life's work. Finally,

defendant did not dispute the manner in which he learned of the boundary line dispute; but

indicated his sincere and genuine belief as to his true ownership of said disputed area. The court

found his testimony to be credible and persuasive. Finally, the Court finds that, while the

Plaintiff's testimony was credible, he lacked knowledge of the history of activities on the subject

property, and was unable to counter defendant's testimony.

       Accordingly, the following Order of Court is hereby entered, as follows:




                                                 15
                                                                                Circulated 09/26/2014 11:49 AM




                                             ORDER

       AND NOW, this 28th day of October, 2013, after conducting a non-jury trial in the above

matter, and upon careful consideration, and, consistent with the analysis contained in the

foregoing decision; it is hereby ORDERED, ADJUDGED and DECREED, as follows:

       1)      Defendant has established, by clear and convincing evidence, all of the elements

               of adverse possession, such that Defendant is the rightful owner in fee simple

               absolute of the entire real property described in the July 1, 1995 Deed from David

               J. Valerio and Betty Lou Valerio to Defendant, Scott Valerio and recorded at

               Deed Book Volume 3352, Page 175, in the Office of the Recorder of Deeds in

               and for Westmoreland County. Further, the same property is described as Parcel

               A in the Valerio Subdivision dated May 1995, and recorded on June 27, 1995, in

               the Office of the Recorder of Deeds in and for Westmoreland County, and

               recorded at Plan Book Volume 90, Page 2274.

       2)      Judgment shall be entered in favor of Defendant, and against Plaintiffs, as to all

               Counts in Plaintiffs' Complaint.



                                                       BY THE COURT:




Prothonotary




                                                  16
                                                 Circulated 09/26/2014 11:49 AM




Pa. RC.P. 236 Notice
This Order has been sent by faxl~mail
on   10   /cl't/, ~      to thefollowing:

Bernard P. Matthews, Jr., Esq.
Donald J. Snyder, Jr., Esq.


~lLtk-
, De y Prothonotary




                                            17